ORDER

PER CURIAM.
Appellant Cory Brooks (“Brooks”) appeals from the judgment of the motion *416court denying his Rule 24.035 motion for post-conviction relief following an eviden-tiary hearing. Brooks pleaded guilty to one count of second-degree murder, Section 565.012 (Count V), one count of armed criminal action, Section 571.015 (Count VI), and one count of conspiracy to sell a controlled substance, Section 564.016 (Count VII). On March 12, 2012, the trial court sentenced Brooks to a total of thirty years of imprisonment. Brooks filed a pro se motion for post-conviction relief pursuant to Rule 24.035 alleging, inter alia, that he was denied effective assistance of plea counsel. Appointed counsel filed an amended motion and request for evidentia-ry hearing asserting that plea counsel was ineffective in: (1) advising Brooks that he would receive a total of fifteen to twenty years in prison if he pleaded guilty, and (2) failing to advise Brooks that he would be required to serve a mandatory minimum term of eighty-five percent of the second-degree murder sentence and three years’ imprisonment of the armed criminal action sentence if he pleaded guilty. Following an evidentiary hearing, the motion court denied Brooks’s claim.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).